The majority opinion correctly states that it was not negligence, as matter of law, for the automobile to be on the west side of the center line of the street, and that Mrs. Knutson was guilty of negligence, as matter of law, in attempting to cross the street between intersections, in violation of the ordinance, vehicles having the right of way over that portion of the highway. Assuming that the accident occurred at the point found by the trial court, I am nevertheless of the opinion that, under the facts disclosed by the record and the law applicable to such a situation, respondent is not entitled to rely upon the presumption that the deceased was exercising due care.
Mrs. Knutson was, as stated by the majority, crossing the street between intersections, in violation of the city ordinance, and, while it may naturally be inferred that, if she saw the automobile approaching from the south, she would do what she could to avoid being struck by it, I do not think that any such inference aids respondent in upholding the judgment before us for review. Of course, if the automobile had remained to the east of the center line of the street, and if Mrs. Knutson had, at the time it passed her, been to the west of the center line of the street, the accident would not have happened. But even assuming the correctness of the trial court's finding as to the point where the collision occurred, nevertheless it must be held, as stated by the majority, that the driver of the automobile *Page 524 
was not guilty of negligence, as matter of law, and that Mrs. Knutson was guilty of such negligence.
In my opinion, the majority incorrectly apply to the facts of this case the presumption that Mrs. Knutson was exercising due care in her course across the street. This presumption should not apply in a case where the deceased was admittedly guilty of negligence, as matter of law. In the face of such a fact, the presumption should disappear and not be considered by the trier of the facts. Assuming that appellant driver was negligent, it seems to me clear that the trial court erred in failing to hold that respondent should not be allowed to recover because of Mrs. Knutson's contributory negligence.
I accordingly dissent from the opinion of the majority.
TOLMAN, GERAGHTY, and STEINERT, JJ., concur with BEALS, J. *Page 525